Citation Nr: 0937182	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07 27-045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for bilateral hearing loss.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's hearing loss is manifested by no worse than 
auditory acuity Level I in the right ear and Level VII in the 
left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
the Veteran's bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran contends that he is entitled to an initial 
compensable disability rating for bilateral hearing loss.  
Initially, the Board notes that VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).

VA's notice obligations have been met.  Once service 
connection has been granted and an initial disability rating 
and effective date have been assigned, "the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Any defect in the 
notice is therefore nonprejudicial.  Cf. Dunlap v. Nicholson, 
21 Vet. App. 112, 119 (2007) (noting that a claimant remains 
free to demonstrate how such a notification error was 
prejudicial).

In this case, the Veteran's claim for an increased initial 
rating for bilateral hearing loss arises from his 
disagreement with the initial rating assigned following the 
grant of service connection.  Because service connection has 
been granted, the Veteran's claim has been "proven" and 
5103(a) notice is "no longer required."  Accordingly, the 
Board finds that VA satisfied its duties to notify the 
Veteran in this case.
 
VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes (1) assisting the Veteran 
in the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

Here, the Veteran's relevant available service treatment 
records, VA medical treatment records, and private treatment 
records have been obtained.  Accordingly, VA's duty to assist 
the Veteran in the procurement of relevant records has been 
met.

VA-provided medical examinations must be legally 
"adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).  To that end, the examination must be both "thorough 
and contemporaneous."  Caluza v. Brown, 7 Vet. App. 498, 
505-506 (1995) (applying pre-VCAA law); accord Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007).  A thorough 
examination "must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  In other words, it must provide "sufficient 
detail" to enable the Board to make a "fully informed 
evaluation."  Id.

Here, the Veteran was afforded no fewer than three VA 
audiological examinations.  The Veteran does not object to 
the adequacy of any of them, and the Board finds them to be 
adequate.  The examinations were thorough.  The examiners 
reviewed the Veteran's medical history and supporting lay 
statements (namely, the Veteran's lay statements).  Moreover, 
there is no evidence indicating that there has been a 
material change in the severity of the Veteran's bilateral 
hearing loss since he was last evaluated in February 2007.  
Because the Board finds the examinations here to be legally 
adequate, VA is under no duty to provide another examination 
or to obtain an additional medical opinion.

In sum, the Board finds that VA has fulfilled its duty to 
assist in every respect.

II.  Higher Initial Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities.  The rating percentages 
represent, as far as practically can be determined, the 
average impairment of the veteran's earning capacity.  38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.

When rating a service-connected disability, VA must consider 
the entire history of the disability.  38 C.F.R. § 4.1; see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991) 
(noting that rating decisions must be based on a review of 
the "full recorded history of the condition").  VA assigns 
the disability rating that most closely reflects the level of 
social and occupational impairment a veteran is suffering.  
Where a question arises as to which of two ratings to apply, 
the higher rating will be assigned if the "disability 
picture" more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a reasonable doubt arises as to the 
degree of a veteran's disability, VA resolves such doubt in 
the veteran's favor.  38 C.F.R. § 4.3.

Moreover, when assigning a disability rating, VA is obligated 
to consider whether a veteran is entitled to "staged" 
ratings (separate ratings assigned for separate time 
periods).  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) 
(staged ratings for increased-rating claims); Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (staged ratings for 
initial-rating claims).  VA's ability to assign staged 
ratings reflects the "possible dynamic nature of a 
disability while the claim works its way through the 
adjudication process."  O'Connell v. Nicholson, 21 Vet. App. 
89, 93 (2007).

For historical purposes, the Board notes that in this case, 
the RO established service connection in August 2005, and 
assigned a noncompensable disability rating.  It is this 
rating that the Veteran now contests.

VA assigns disability ratings for hearing impairment by 
mechanically applying the results of audiometric evaluations 
to the rating schedule in order to derive certain numeric 
designations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations of bilateral hearing impairment range from 
noncompensable to 100 percent.  Disability ratings are based 
on two factors: speech discrimination (as measured by the 
Maryland CNC test) and average hearing threshold level (as 
measured by the average puretone thresholds in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz).  VA 
evaluates the degree of disability by applying the test 
results pertaining to these two factors against tables in the 
rating schedule that provide for eleven numerical auditory 
acuity levels ranging from Level I (for essentially normal 
acuity) to Level XI (for profound deafness).  38 C.F.R. § 
4.85.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, VA determines the Veteran's numerical hearing acuity 
level from either Table VI or Table VIa (located at 38 C.F.R. 
§ 4.85)-whichever results in the higher numeral.  Each ear 
is evaluated separately.  38 C.F.R. § 4.86(a).  The Veteran 
does not qualify for an evaluation under this method.

Similarly, when the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, VA 
determines the Veteran's numerical hearing acuity level from 
either Table VI or Table VIa-whichever results in the higher 
numeral.  That numeral is then elevated to the next higher 
numeral.  Again, each ear is evaluated separately.  38 C.F.R. 
§ 4.86(b).  The Veteran does not qualify for an evaluation 
under this method.

The Veteran's statements describing the symptoms of his 
service-connected hearing loss are deemed competent evidence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that 
lay persons are competent to observe and describe "that 
which comes to [them] through the use of [their] senses").  
The Board is required to consider all the evidence before it.  
Accordingly, the Board considers the Veteran's statements 
together with the clinical evidence of record.  After 
evaluating all the evidence, the Board assigns a disability 
rating according to the pertinent rating criteria.

The Board finds that the Veteran's service-connected hearing 
loss is noncompensable.  An October 2002 audiological 
examination found the Veteran's hearing loss, measured in 
puretone thresholds, in decibels, was as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
35
70
70
LEFT

25
50
70
80

The Veteran's average threshold hearing loss-at the 
frequencies 1000, 2000, 3000, and 4000 Hertz-was 50 decibels 
in his right ear and 56 decibels in his left ear.  The 
Veteran's speech recognition scores on the Maryland CNC were 
98 percent for the right ear and 74 percent for the left.  
The Veteran was diagnosed with "mild to moderately severe" 
sensorineural hearing loss in the right ear, and "moderate 
to profound" sensorineural hearing loss in the left ear.

Applying these test scores to Table VI (found at 38 C.F.R. § 
4.85), the Veteran's right ear hearing acuity was at Level I 
and his left ear was at Level V.  By applying these hearing 
acuity levels to Table VII (also found at 38 C.F.R. § 4.85), 
the Board determines that the Veteran's hearing impairment in 
October 2002 was noncompensable.

A June 2005 audiological examination found the Veteran's 
hearing loss, measured in puretone thresholds, in decibels, 
was as follows:





HERTZ




1000
2000
3000
4000
RIGHT

15
40
65
65
LEFT

45
65
80
95

The Veteran's average threshold hearing loss-at the 
frequencies 1000, 2000, 3000, and 4000 Hertz-was 46 decibels 
in his right ear and 71 decibels in his left ear.  The 
Veteran's speech recognition scores on the Maryland CNC were 
94 percent for the right ear and 68 percent for the left.  
The Veteran was diagnosed with asymmetrical high frequency 
sensorineural hearing loss, worse in his left ear than in his 
right ear.

Applying these test scores to Table VI (found at 38 C.F.R. § 
4.85), the Veteran's right ear hearing acuity was at Level I 
and his left ear was at Level VI.  By applying these hearing 
acuity levels to Table VII (also found at 38 C.F.R. § 4.85), 
the Board determines that the Veteran's hearing impairment in 
June 2005 was noncompensable.

A September 2006 audiological examination found the Veteran's 
hearing loss, measured in puretone thresholds, in decibels, 
was as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
55
65
75
LEFT

50
65
80
100

The Veteran's average threshold hearing loss-at the 
frequencies 1000, 2000, 3000, and 4000 Hertz-was 54 decibels 
in his right ear and 74 decibels in his left ear.  The 
Veteran's speech recognition scores on the Maryland CNC were 
100 percent for the right ear and 64 percent for the left.  
The Veteran was diagnosed with "mild-to-severe" high-
frequency sensorineural hearing loss in the right ear, and 
"mild-to-profound" sensorineural hearing loss in the left 
ear (throughout the range tested).

Applying these test scores to Table VI (found at 38 C.F.R. § 
4.85), the Veteran's right ear hearing acuity was at Level I 
and his left ear was at Level VII.  By applying these hearing 
acuity levels to Table VII (also found at 38 C.F.R. § 4.85), 
the Board determines that the Veteran's hearing impairment in 
September 2006 was noncompensable.

A February 2007 audiological evaluation found the Veteran's 
hearing loss, measured in puretone thresholds, in decibels, 
was as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
55
65
70
LEFT

50
70
85
100

The Veteran's average threshold hearing loss-at the 
frequencies 1000, 2000, 3000, and 4000 Hertz-was 53 decibels 
in his right ear and 76 decibels in his left ear.  The 
Veteran's speech recognition scores on the Maryland CNC were 
92 percent for the right ear and 64 percent for the left.  
The audiologist noted that the Veteran's puretone thresholds 
"showed a slight decrease" from his previous audiogram.

Applying these test scores to Table VI (found at 38 C.F.R. § 
4.85), the Veteran's right ear hearing acuity was at Level I 
and his left ear was at Level VII.  By applying these hearing 
acuity levels to Table VII (also found at 38 C.F.R. § 4.85), 
the Board determines that the Veteran's hearing impairment in 
February 2007 was noncompensable.

There is no evidence in the record to indicate that the 
Veteran's hearing impairment has become worse since the date 
of his last hearing evaluation (February 2007).

The Veteran argues, "[m]y disability is more severe than 
evaluated.  I have three sets of hearing aids and I still 
cannot hear.  I cannot hear the television."  As noted 
above, VA assigns disability ratings for hearing impairment 
by mechanically applying the results of audiometric 
evaluations to the rating schedule.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  Here, the mechanical 
application of the data indicates that the Veteran's service-
connected hearing impairment is noncompensable.  Accordingly, 
the preponderance of the evidence is against awarding a 
compensable evaluation for the Veteran's disability.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, but finds that the preponderance of the 
evidence is against granting the Veteran's claim.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990) (noting that if the 
Board rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).

The Board has considered whether the record raises the matter 
of an extra-schedular rating.  In exceptional cases-where 
the regular schedular ratings are found to be inadequate or 
impractical-so that justice may be done, VA may apply 
(subject to approval by either the Under Secretary for 
Benefits or the Director of Compensation and Pension Service) 
an "extra-schedular evaluation."  38 C.F.R. § 3.321(b)(1).  
As is the case with regular schedular ratings, the extra-
schedular evaluation must be "commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  Id. (emphasis 
added).  Before an extra-schedular evaluation may be applied, 
VA must make a threshold finding.  Specifically, it must 
determine that the case "presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the regular schedular ratings are not 
inadequate.  First, the Board notes that the regular ratings 
provide for a higher rating for the Veteran's disability but 
that evidence supporting a compensable rating has not been 
submitted.  In addition, the Veteran has not shown that his 
service-connected disability has required frequent periods of 
hospitalization or has produced marked interference with his 
employment.  The Veteran's case does not present a truly 
"exceptional or unusual disability picture."  Therefore, 
the Board finds that referral of the case for consideration 
as to whether an extra-schedular rating should be assigned is 
not warranted.

The Board has likewise considered whether to assign staged 
ratings (separate ratings assigned for separate time 
periods).  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The Board finds, however, that there is no need to apply 
staged ratings in the present case because the weight of the 
credible evidence shows that the Veteran's service-connected 
bilateral hearing loss has been at a noncompensable rating 
level, and no more, during all relevant time periods.

The Board extends its sincere appreciation to the Veteran for 
his selfless service to our country.  Nevertheless, the Board 
is bound to apply the applicable statutes and regulations.  
As always, the Veteran is free to procure and submit new 
evidence that his condition has worsened since his last 
evaluation.  Upon receipt of such evidence, VA will either 
reopen and readjudicate the claim (provided such evidence is 
deemed to be new and material), see 38 C.F.R. § 3.156(a), or, 
in the alternative, consider the merits of a new claim for an 
increased rating.


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


